             Case 5:18-cr-00258-EJD Document 846-1 Filed 06/21/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFF SCHENK (CABN 234355)
   JOHN C. BOSTIC (CABN 264367)
 5 ROBERT S. LEACH (CABN 196191)
   KELLY I. VOLKAR (CABN 301377)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5589
             FAX: (408) 535-5066
 9           john.bostic@usdoj.gov

10 Attorneys for United States of America

11                                    UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                             SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                         )   Case No. 18-CR-00258 EJD
15                                                     )
             Plaintiff,                                )   DECLARATION OF JOHN BOSTIC IN SUPPORT
16                                                     )   OF UNITED STATES’ OPPOSITION TO
        v.                                             )   DEFENDANT’S MOTION TO SUPPRESS
17                                                     )
     ELIZABETH HOLMES,                                 )   Date: July 7, 2021
18                                                     )   Time: 10:00 a.m.
             Defendant.                                )   Court: Hon Edward J. Davila
19                                                     )
                                                       )
20

21 I, JOHN BOSTIC, declare as follows:

22           1.      I am an Assistant United States Attorney, representing the United States in the above-
23 captioned matter. I am admitted to practice before this Court. I hereby attest to the following facts.

24           2.      Attached as Exhibit A is a true and correct copy of an FBI 302 report memorializing the
25 interview of Dr. Kingshuk Das on June 7, 2021.

26           3.      Attached as Exhibit B is a true and correct copy of an internal Theranos document
27 produced in this matter under bates number THPFM0004005199.

28           4.      Attached as Exhibit C is a true and correct copy of a letter sent to Theranos from the

     BOSTIC DECL. RE MOT. TO SUPPRESS
     18-CR-00258 EJD                                  1
             Case 5:18-cr-00258-EJD Document 846-1 Filed 06/21/21 Page 2 of 2




 1 Securities and Exchange Commission on October 19, 2015.

 2          5.      Attached as Exhibit D is a true and correct copy of a letter sent to Theranos from the

 3 Securities and Exchange Commission on November 23, 2015.

 4          6.      Attached as Exhibit E is a true and correct copy of a letter sent to Theranos from the

 5 Securities and Exchange Commission on September 6, 2016.

 6          7.      Attached as Exhibit F is a true and correct copy of a grand jury subpoena served on

 7 Theranos on or about February 13, 2018.

 8          8.      Attached as Exhibit G is a true and correct copy of a grand jury subpoena served on

 9 Theranos on or about April 20, 2018.

10          9.      Attached as Exhibit H is a true and correct copy of an email from AUSA John Bostic to

11 attorneys at Wilmer Hale representing Theranos, sent on July 25, 2018.

12

13 I declare under penalty of perjury under the laws of the United States that the foregoing is true and

14 correct to the best of my knowledge.

15          Executed this 21st day of June, 2021.

16

17
                                                                 __/s/ John C. Bostic____________
18                                                               JOHN C. BOSTIC
                                                                 Assistant United States Attorney
19

20

21

22

23

24

25

26

27

28

     BOSTIC DECL. RE MOT. TO SUPPRESS
     18-CR-00258 EJD                                 2
